I]
PocuSign Envelope I C2ane SOO CV-UOSSO-dAL-ENW Document 8-1 Filed 07/10/20 Page 1 of 6

oO es NY Dn A Ff} WY NYO

NO wo NO WN HN WN NH NO NO Ff Ff FF FF FF OF OOF OES
~a HN DA A F&F WY NO KFK& CO VO fF HANH Bo A F&F WY NYO KF CO

 

 

E. LEIF REID, Bar No. 5750

LEWIS ROCA ROTHGERBER CHRISTIE LLP
One East Liberty Street, Suite 300

Reno, Nevada 89501-2128

Tel: 775.823.2900

Fax: 775.823.2929

lreid@lrre.com

Attorneys for Defendant Skillz Inc.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ALYSSA BALL AND JOHN PRIGNANO;
Plaintiffs,
vs.
SKILLZ INC.,
Defendant.

 

 

CASE No. 2:20-cv-00888-JAD-BNW

DECLARATION OF ELLIOTT KAPLAN
IN SUPPORT OF DEFENDANT SKILLZ
INC.’S MOTION TO COMPEL
ARBITRATION AND MOTION TO
DISMISS

REDACTED FOR PUBLIC FILING

Case No. 2:20-cv-00888-JAD-BN W

 

DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 
II
PocuSign Envelope ID: 6ea8e 2 OO-CV-OOBSS-JAD-ENW Document 8-1 Filed 07/10/20 Page 2 of 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DECLARATION OF ELLIOTT KAPLAN

I, ELLIOTT KAPLAN, declare as follows:

1. I have been employed at Skillz Inc. (“Skillz”) since February 22, 2016. My
current position at Skillz, which I have held since December 2019, is Vice President of Customer
Advocacy. My responsibilities in that position include overseeing Skillz’ Customer Service
team. I also oversee Skillz’ Trust and Safety team, which works to prevent cheating and abuse
on Skillz’ gaming platform with the goal of providing the Skillz player community with fair and
level competition. Prior to becoming Vice President of Customer Advocacy, I held the position
of Director of Customer Service, with similar responsibilities to those I have as Vice President of
Customer Advocacy. I became Director of Customer Service when I joined Skillz in February
2016.

2. I submit this declaration in support of Skillz’ motion to dismiss the above-
captioned action. I have personal knowledge of the following facts and, if called and sworn in as
a witness, could and would competently testify thereto.

3. Skillz is one of the world’s leading mobile games platforms. It hosts numerous
online skill-based games, in which players can compete for cash prizes in head-to-head matches
or tournament-style play. 21 Blitz is one of the games hosted on Skillz’ platform.

4. In order to play 21 Blitz or other games hosted on Skillz’ platform, a user must
establish a Skillz account. A player who wishes to participate in paid entry competitions must
save their account by providing an email address for the account and verifying their age via the

following screen:

-l- Case No. 2:20-cv-00888-JAD-BNW

DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 
II
PocuSign Envelope ID: eea8e 2 OO-CV-OOSSS-JAD-BNW Document 8-1 Filed 07/10/20 Page 3 of 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Enter Your Date of Birth

 

5/19/1991

 

By tapping ‘Next’, | agree to the Terms of Sarvics and the Privacy Policy.

 

a As shown above, after entering their date of birth, a user must tap on “Next” in
order to save their Skillz account. Below the box labeled “Next” is an advisory stating, “By
tapping ‘Next’, I agree to the Terms of Service and the Privacy Policy.” The underlined text in
the advisory is a hyperlink, which, when tapped, brings the user to the webpage located at
skillz.com/legal, on which is posted Skillz’ Terms of Service and Privacy Policy. By reviewing
past versions of our platform software, I have confirmed that this has been the case since at least
January 1, 2018.

-2- Case No. 2:20-cv-00888-JAD-BNW

DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 
I
Pocusign Envelope ID: Ca8e 2 20-Cv-U0E85-JAD-ENW Document 8-1 Filed 07/10/20 Page 4 of 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

6. I am aware from my personal participation in the investigation referenced below
and review of Skillz correspondence with Prignano and Ball that (i) John Prignano maintained a
Skillz account under the username “Prignum42,” which was linked to the email address
ee 24, (ii) Alyssa Ball maintained a Skillz account “Lysnico,” which was
linked to the email address MY Skillz’ personnel have communicated with
Mr. Prignano and Ms. Ball about their respective Skillz’ accounts through these email addresses.
Attached as Exhibits 1 and 2 are examples of such correspondence.

7. Skillz maintains a database of the dates user accounts are established. By
querying that database, I found that the “Prignum42” user account was established on January 8,
2018, and the “Lysnico” user account was established on April 25, 2019.

8. In order to deposit funds and then participate in paid entry competitions, a user
must save their Skillz account. Skillz maintains a database of the financial transactions
associated with each Skillz account. By querying that database, I found that the first deposit of
funds and first paid entry competition for the Prignum42 account occurred on January 2, 2019.
By querying that database, I found that the first deposit of funds and first paid entry competition
for the Lysnico account occurred on April 25, 2019. This confirms that these accounts had been
saved not later than those dates; as noted above, a user cannot participate in paid entry
competition unless their Skillz account has been saved.

9. Attached hereto as Exhibit 3 is a true and correct copy of Skillz’ Terms of
Service, as they existed between January 8, 2018 and April 25, 2019. Sections 1.1 and 14 of the
Terms of Service relate to arbitration. The Terms of Service were amended on October 10,
2019, but Sections 1.1 and 14 were unchanged. A true and correct copy of the Terms of Service,

as amended on October 10, 2019, is attached hereto as Exhibit 4.

-3- Case No. 2:20-cv-00888-JAD-BNW

DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 
II
PocuSign Envelope ID: age SOO-CV-OOBSS-JAD-ENW Document 8-1 Filed 07/10/20 Page 5 of 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10. As an incentive for players, Skillz maintains a loyalty program through which
players can earn “Ticketz” — a form of virtual currency on Skillz’ platform — based on the
frequency of their play. Ticketz can be used to redeem prizes. The top prize is a Porsche
Boxster.

11. In August 2019, Prignano attempted to redeem Ticketz for a Porsche Boxster.
Around this time, Skillz received complaints from other Skillz community members about
Prignano’s gameplay. Skillz investigated those complaints. In connection with that
investigation, Prignano reiterated his agreement to Skillz’ Terms of Service in email
correspondence with Skillz. See Exhibit 5.

12.  Prignano satisfied initial tests showing that his playing ability was consistent with
his level of skill. However, Skillz received information from other players in the form of text
messages indicating that Prignano has been strategically aborting games in order to avoid losses.
Skillz has confirmed the existence of such conduct through the use of analytics.

13. Skillz also received evidence in the form of text messages suggesting that
Prignano had colluded with Ball to manipulate the results of tournament play by throwing games
to each other. Skillz has confirmed the existence of such collusion through the use of analytics.

14. Skillz’ Terms of Service prohibits cheating, fraud, and abuse. Ball and
Prignano’s above-referenced conduct is considered cheating, fraud, and abuse under Skillz’
Terms of Service.

15. Based on the findings of its investigation, Skillz sent a notice to Prignano on
March 13, 2020, notifying him that he has been permanently banned from Skillz’ platform and
that his winnings are forfeited and/or subject to recoupment. A copy of that notice is attached

hereto as Exhibit 1.

-4- Case No. 2:20-cv-00888-JAD-BNW

DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 
I|
Pocusign Envelope ID: ea8e S OO-CV-OOBSS-JAD-BNW Document 8-1 Filed 07/10/20 Page 6 of 6

Y A A F-&- WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

16. Based on the findings of its investigation, Skillz sent a notice to Ball on April 28,
2020, notifying her that she has been permanently banned from Skillz’ platform and that her
winnings are forfeited and/or subject to recoupment. A copy of that notice is attached hereto as

Exhibit 2.

I declare under penalty of perjury under the law of Nevada that the foregoing is true and
correct.

Executed this 10th day of July, 2020, in Portland, Oregon.

DocuSigned by:
| Alliott kaplaw

Elliott Kaplan
Skillz Vice President of Customer Advocacy

 

-5- Case No. 2:20-cv-00888-JAD-BNW

DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 
